Title: From Alexander Hamilton to Jeremiah Olney, 14 December 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury Department Decemb 14 1791
Sir

I do not think you will be justifiable in making a deduction from the legal rate of duty on Coffee, on account of its being broken, nor on cocoa, because of an inferiority of quality, they being in each instance as I presume the unmixed article, on which the Legislature has imposed an uniform impost, without providing a variation of duty in case of differences of quality.
The shells of Coffee cannot properly be considered as included in the duty on coffee, which was meant to apply, it is presumed, to the grain. It is however difficult to determine on the requisite deduction. If the Owners will permit a bag or cask of about one hundred weight to be impartially taken out, by one of the Officers of the Customs, and to be shelled, at their expence, by some person to be employed by you for the purpose, I would recommend your deducting from the whole in that proportion. The result I would wish to be communicated to me.
I am sir,  Your obedt Servt

Alexander Hamilton
Jeremiah Olney EsquireCollector Providence

